DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered. Claims 1 and 10 have been amended. 

Terminal Disclaimer
The terminal disclaimer filed on 11 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10320803 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Carlson on 11 March 2021 and in subsequent communications.


1.      (Currently Amended)	An automated process executed by a computer system to authorize access to a media stream by a mobile device that is communicating with the computer system from a geographic location via a cellular network, the method comprising:
receiving a request from the mobile device at the computer system, wherein the request was transmitted by the mobile device on the cellular network and comprises a network address that uniquely identifies the mobile device on the cellular network;
verifying that a different device previously authorized by the computer system is receiving a simultaneous media stream, wherein the different device is communicating with the computer system via a local area network that is different from the cellular network using a different network address, and wherein the simultaneous media stream is received by the different device via the local area network;
determining, by the computer system, if the mobile device and the different device are both located in the same geographic location, wherein the determining comprises providing the network address of the mobile device on the cellular network and the different network address of the different device on the local area network to a geographic database, and the computer system receiving in response information identifying the geographic locations of the mobile device and the different device based upon the network address and the different address, respectively; and
granting the mobile device, by the computer system, access to the media stream via the cellular network that is different from the local area network only if the mobile device is determined, based upon the response information, to be located at the same geographic location as the different device previously authorized by the computer system and otherwise denying the mobile device access to the media stream via the cellular network.


7.	(CANCELED)	
8.	(Currently Amended)	The automated process of claim [[7]] 1 wherein the local area network is an IEEE 802.11 network that couples the different device to a router.

9.	(Currently Amended)	The automated process of claim [[7]] 1 wherein the local area network is an IEEE 802.4 network that couples the different device to a router.

10.	(Currently Amended)	A computer system to authorize access to a media stream by a mobile device operating at a geographic location, the computer system comprising:
an interface to a network; 
a processor configured to receive a request to establish the media stream with the mobile device that is transmitted by the mobile device via a cellular network, to determine whether the mobile device is located at a same geographic location as a different client device that is simultaneously receiving a previously-approved media stream at the same geographic location but via a different network other than the cellular network, and, if the mobile device is located at the same geographic location as the different client device, to grant the mobile device simultaneous access to the media stream via the cellular network, and to otherwise deny the access to the media stream by the mobile device; and
a geolocation database stored on a digital storage medium, wherein the geolocation database is configured to receive network addresses from the processor and to responsively provide response information indicating the geographic locations of the different client device and the mobile device to the processor based upon the network addresses, wherein the mobile device operates on the cellular network with a first address and the different client device operates on the different network other than the cellular network with a second address;
wherein the processor grants the mobile device access to the simultaneous media stream via the cellular network only if response information from the geolocation database indicates that the mobile device is physically located at the same geographic location as the different client device receiving the previously-approved media stream even though the first and second addresses indicate that the mobile device and the different client device are operating on different networks.

12.	(CANCELED)	

13.	(Currently Amended)	The computer system of claim [[12]] 11 wherein the local area network is an IEEE 802.11 network that couples the different device to a router.

14.	(Currently Amended)	The computer system of claim [[12]] 11 wherein the local area network is an IEEE 802.4 network that couples the different device to a router.

Allowable Subject Matter
Claims 1-5, 8-11, 13, and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1 and 10 in particular, granting the mobile device access to the media stream via the cellular network that is different from the local area network only if the mobile device is determined, based upon geographic locations determined from 
As the closest prior art, Adimatyam shows allowing concurrent access to content by multiple devices as long as they are located in a customer premise. ([0050]) The location of the mobile device is determined based on the IP address of the access point or router through which the device is connected. ([0043]; Fig. 1) The different device may be a wired device such as television wired to a STB associated with the customer premise. ([0016]) The mobile device is granted access if the IP address indicates that it is located in the customer premise. ([0048], lines 9-12; [0050]; [0062]) However, Adimatyam, either alone or combination with the other cited references, fails to show that the mobile device is on cellular network such that its network address on the cellular network is used along with the different network address of first device to determine if they are located in the same geographic area. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451